  Case 2:20-cv-09846-JVS-KS Document 30 Filed 04/13/21 Page 1 of 12 Page ID #:282

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-9846 JVS (KSx)                                         Date   April 13, 2021
 Title             Playboy Enterprises International, Inc. v. Fashion Nova, Inc.


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motion to Dismiss

      Defendant Fashion Nova, Inc. (“Fashion Nova”) filed a motion to dismiss the
Complaint of Plaintiff Playboy Enterprises International, Inc. (“Playboy”). Mot., Dkt. No.
24. Fashion Nova also filed a Request for Judicial Notice (“RJN”). RJN, Dkt. No. 25.
Playboy filed an opposition. Opp’n., Dkt. No. 28. Fashion Nova replied. Reply, Dkt. No.
29.

      For the following reasons, the Court DENIES the motion to dismiss and GRANTS
the RJN.

                                                    I. BACKGROUND

         The following facts are alleged in Playboy’s complaint.

       Playboy has been a leading global lifestyle and entertainment brand for
more than 65 years. Compl., Dkt. No. 1 ¶ 13. Playboy, directly and through authorized
licensees, sells products and services in more than 180 countries and creates content for
distribution via television networks, websites, and mobile platforms. Id. At the forefront
of Playboy’s success are its world-famous trademarks, which are federally registered with
the United States Patent & Trademark Office (“USPTO”). Id. ¶ 14. Among Playboy’s
most recognizable marks, and the central mark at issue in this lawsuit, is the Playboy
Bunny Costume (“Bunny Costume”) with its iconic bunny ears, tail, ribbon name tag,
wrist cuffs, corset, and bowtie collar. Id.

     The origins of the Bunny Costume date back to the 1960s. Id. ¶ 15. On the
Chicago Playboy Club’s opening night in 1960, the Playboy Club servers, often referred
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                              Page 1 of 12
  Case 2:20-cv-09846-JVS-KS Document 30 Filed 04/13/21 Page 2 of 12 Page ID #:283

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-9846 JVS (KSx)                                 Date   April 13, 2021
 Title          Playboy Enterprises International, Inc. v. Fashion Nova, Inc.

to as Playboy Bunnies, wore strapless one-piece satin and rayon garments mounted on
corsets, dyed-to-match three-inch heels, and fluffy yarn tails. Id. ¶ 16. Soon afterwards, a
collar, bow tie, and cuffs were added, and the Bunny Costume was born. Id. Playboy has
used the Bunny Costume continuously since, leading it to become one of the most unique
and recognized costumes in the world. Id. The Bunny Costume was the first service
uniform registered with the USPTO. Id. ¶ 17.

       Today, Playboy Bunnies wear the Bunny Costume when representing Playboy at
its various clubs, events, and experiences as brand ambassadors. Id. ¶ 18. Playboy sells
multiple versions of the Bunny Costume on its website (playboy.com). Id. From its
inception and throughout its continuous use, the Bunny Costume has been non-functional
and has served to distinguish
Playboy’s goods and services from those of its competitors and to identify Playboy as the
source of those goods and services. Id. ¶ 19.

      In addition to the Bunny Costume, Playboy is well-known for its “Playmate of the
Month” trademark, which Playboy began using in 1954 in connection with the Playboy
magazine and has continued to use since. Id. ¶ 20. Playboy owns several United States
Trademark Registrations for the Bunny Costume and the Playmate of the Month
trademark, including Registration Nos. 3392817, 3319643, 3353308, 3234488, and
3388248. Id. ¶ 21.

       Playboy has expended significant resources in closely monitoring the use of its
marks and in enforcing its trademark rights throughout the United States. Id. ¶ 23.
Playboy does not permit third parties to use the Bunny Costume or Playmate of the
Month trademark absent a license, which it selectively grants to a very limited number of
licensees. Id.

       Fashion Nova was founded in 2006 as a chain of stores in Los Angeles area
malls that sold low-price “clubwear.” Id. ¶ 24. In 2013, Fashion Nova launched an e-
commerce site (fashionnnova.com) to sell “fast-fashion” apparel—inexpensive
clothing produced rapidly to meet new fashion trends. Id.

      Fashion Nova is currently marketing, distributing, promoting, and offering for sale
multiple versions of the Bunny Costume on its website (the “Allegedly Infringing
Products”), with names such as “Bunny of the Month 4 Piece Costume Set,” “Bunny Hop
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                         Page 2 of 12
  Case 2:20-cv-09846-JVS-KS Document 30 Filed 04/13/21 Page 3 of 12 Page ID #:284

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-9846 JVS (KSx)                                 Date   April 13, 2021
 Title          Playboy Enterprises International, Inc. v. Fashion Nova, Inc.

3 Piece Costume Kit,” and “Miss B Bunny Costume.” Id. ¶ 25. Fashion Nova has
displayed the Infringing Products on the landing page of its website, using the Bunny
Costume to attract customers to Fashion Nova’s products. Id. The Allegedly Infringing
Products are materially indistinguishable from Playboy’s Bunny Costume and include all,
or substantially all, the features that make the Bunny Costume iconic: bunny ears and tail,
ribbon, wrist cuffs, corset, and bowtie collar. Id.

       Fashion Nova’s Allegedly Infringing Products are not manufactured by Playboy,
nor is Fashion Nova associated, affiliated, or connected with Playboy, or licensed,
authorized, endorsed, or approved by Playboy in any way. Id. ¶ 26. Fashion Nova’s
infringing use of the Bunny Costume has created a likelihood of substantial confusion
among consumers as to the source or origin of the products and as to Playboy’s
connection, affiliation with, or endorsement of the products and Fashion Nova. Id. ¶ 27.
Fashion Nova is even using the name “Bunny of the Month” to describe some of the
Allegedly Infringing Products, which is a further attempt to confuse and mislead
consumers about an association between the Allegedly Infringing Products and Playboy
given Playboy’s well-known Playmate of the Month trademark. Id. ¶ 28.

       Fashion Nova’s uses of Playboy’s trademarks have already resulted in consumer
confusion. For example, members of the public are offering Fashion Nova’s products for
resale with descriptions such as “Playboy Bunny Costume,” “FashionNova Pink Satin
Playboy Bunny Suit Costume Halloween,” and “FASHION NOVA playboy bunny NEW
costume.” Id. ¶ 29. Fashion Nova’s infringing uses of the Bunny Costume and the
Playmate of the Month trademark diminishes the distinctiveness of the trademarks insofar
as they reduce the exclusivity that the trademarks carry by virtue of their association with
Playboy. Id. ¶ 30. Fashion Nova’s uses of the trademarks also dilute the value of the
trademarks by associating them with Fashion Nova, a purveyor of inexpensive “fast-
fashion” apparel. Id. Furthermore, Fashion Nova’s failure to implement
appropriate quality controls also diminishes the value of the trademarks, as
evidenced by complaints from its own consumers such as “[r]uns too small,”
“[t]hreading was loose,” and “it’s nothing like the picture.” Id.

      On or about October 13, 2020, Playboy wrote to Fashion Nova to demand that
Fashion Nova cease and desist its infringement of the Bunny Costume. Id. ¶ 32. Playboy
requested a response on or before October 18, 2020, but Fashion Nova has yet to provide
a response, and by all accounts continues to market and sell the Allegedly Infringing
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                         Page 3 of 12
  Case 2:20-cv-09846-JVS-KS Document 30 Filed 04/13/21 Page 4 of 12 Page ID #:285

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-9846 JVS (KSx)                                 Date   April 13, 2021
 Title          Playboy Enterprises International, Inc. v. Fashion Nova, Inc.

Products. Id.

       Playboy brought suit against Fashion Nova for (1) Trademark Infringement under
Section 32 of the Lanham Act, 15 U.S.C. § 1114, (2) trademark infringement and false
designation of origin under Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), (3)
Trademark Dilution under 15 U.S.C. § 1125(c), (4) Common Law Trademark
Infringement, (5) Trademark Dilution under California Business & Professions Code §
14247, and (6) Unfair Competition Under California Common Law and California
Business & Professions Code § 17200, et seq.

                                      II. LEGAL STANDARD

         A. Request for Judicial Notice

      Under Federal Rule of Evidence 201, the Court may take judicial notice of matters
of public record if the facts are not “subject to reasonable dispute.” Lee v. City of Los
Angeles, 250 F.3d 668, 688-89 (9th Cir. 2001), overruled on other grounds, Galbraith v.
Cnty. of Santa Clara, 307 F. 3d 1119, 1125 (9th Cir. 2002); see Fed. R. Evid. 201(b).

       Because factual challenges have no bearing under Rule 12(b)(6), generally, the
Court may not consider material beyond the pleadings in ruling on a motion to dismiss.
Lee, 250 F.3d at 688. There are, however, two exceptions to this rule that do not demand
converting the motion to dismiss into one for summary judgment. Id. First, the Court may
consider documents attached to or “properly submitted as part of the complaint.” Lee,
250 F.3d at 688; see also United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003) (a
court may treat an exhibit as “part of the complaint, and thus may assume that its contents
are true for purposes of a motion to dismiss under Rule 12(b)(6).”). Second, pursuant to
Federal Rule of Evidence 201, the Court may take judicial notice of “matters of public
record.” Lee, 250 F.3d at 688–89; see Fed. R. Evid. 201(b).

         B. Motion to Dismiss

        Under Rule 12(b)(6), a defendant may move to dismiss for failure to state a claim
upon which relief can be granted. A plaintiff must allege “enough facts to state a claim to
relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
A claim has “facial plausibility” if the plaintiff pleads facts that “allow the court to draw
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                         Page 4 of 12
  Case 2:20-cv-09846-JVS-KS Document 30 Filed 04/13/21 Page 5 of 12 Page ID #:286

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-9846 JVS (KSx)                                 Date   April 13, 2021
 Title          Playboy Enterprises International, Inc. v. Fashion Nova, Inc.

the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009).

       To resolve a Rule 12(b)(6) motion under Twombly, a court must follow a two-
pronged approach. First, a court must accept all well-pleaded factual allegations as true,
but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. As such, a pleading must
allege facts that permit “the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Id. Courts “‘are not bound to accept as true a legal
conclusion couched as a factual allegation.’” Id. (quoting Twombly, 550 U.S. at 555). A
court considering a motion to dismiss may “begin by identifying pleadings that, because
they are no more than conclusions, are not entitled to the assumption of truth.” Iqbal, 556
U.S. at 679.

       Second, assuming the veracity of well-pleaded factual allegations, the Court must
“determine whether they plausibly give rise to an entitlement to relief.” Id. at 679. This
determination is context-specific; the Court must draw on its experience and common
sense, but there is no plausibility where the court cannot “infer more than the mere
possibility of misconduct.” Id.

                                         III. DISCUSSION

         A. Request for Judicial Notice

      Fashion Nova seeks judicial notice of 10 documents, all of which are attached as
exhibits to the Declaration of Adam R. Fox (“Fox”) , Fashion Nova’s Counsel. See RJN,
Dkt. No. 25.

         Specifically, Fashion Nova asks the Court to take judicial notice of:

         (1) Exhibit A: A copy of the NY Post article titled “NYC Playboy Club Bunnies to
         Hang Up Tails and Ears After Just One Year”
         (2) Exhibit B: A copy of the Wall Street Journal article titled “Playboy Magazine
         Shuts Down Print Edition, Citing Coronavirus”
         (3) Exhibit C: A copy of Playboy’s “Scandalous Mrs. Tux Bunny Costume” that
         appears on Playboy’s website.
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                         Page 5 of 12
  Case 2:20-cv-09846-JVS-KS Document 30 Filed 04/13/21 Page 6 of 12 Page ID #:287

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-9846 JVS (KSx)                                 Date   April 13, 2021
 Title          Playboy Enterprises International, Inc. v. Fashion Nova, Inc.

         (4) Exhibit D: A copy of the advertising and marketing related to the accused
         products.
         (5) Exhibit E: A copy of Playboy’s website showing their Bunny Costume
         offerings.
         (6) Exhibit D: A copy of the specimens submitted by Playboy to the USPTO to
         support U.S. Registration No. 3392817 dated November
         22, 2006, November 26, 2007, February 28, 2014, and March 5, 2018,
         (7) Exhibit E: A copy of the specimens submitted by Playboy to the USPTO to
         support Plaintiff’s service mark Registration No. 3319643 for use in “casino and
         night club services” dated November 22, 2006, July 27, 2007, March 27, 2014, and
         September 28, 2017, as referenced in but not attached to the Complaint filed in this
         matter by Plaintiff.
         (8) Exhibit F: A copy of the specimens submitted by Playboy to the USPTO to
         support Plaintiff’s service mark Registration No. 3353308 for use in
         “entertainment services” dated August 9, 2007, December 9, 2013, and July 11,
         2018.
         (9) Exhibit G: A copy of the specimens submitted by Playboy to the USPTO to
         support Plaintiff’s service mark Registration No. 3234488 for use in “retail store
         services” dated December 6, 2006, October 23, 2013, and March 28, 2017
         (10) Exhibit H: A copy of the specimens submitted by Playboy to the USPTO to
         support Plaintiff’s word mark Registration No. 3388248 for use in “magazine
         sections in the field of adult entertainment” dated June 21, 2007, February 11,
         2014, and March 1, 2018.

      Id., at 2–3. Playboy opposes the RJN with respect to all but Exhibits C and E,
which Playboy concedes are incorporated by reference into its complaint. See Opp’n to
RJN, Dkt. No. 28–2, at 1, n. 1. The Court agrees that these documents are incorporated by
reference into the complaint, and thus GRANTS the RJN with respect to Exhibits C and
E.

       Playboy objects to the RJN with respect to Exhibits A, B, and D on the grounds
that are not part of the public record and are not referenced in the complaint. Id., at 2.
Fashion Nova argues that Exhibits A and B contain copies of articles showing that
Playboy has ceased operation of its Playboy Clubs and
printed Playboy Magazine, and that it is appropriate for the Court to take judicial notice
of this because this information is both generally known and easily verifiable by a
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                         Page 6 of 12
  Case 2:20-cv-09846-JVS-KS Document 30 Filed 04/13/21 Page 7 of 12 Page ID #:288

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-9846 JVS (KSx)                                 Date   April 13, 2021
 Title          Playboy Enterprises International, Inc. v. Fashion Nova, Inc.

reliable source. RJN, Dkt. No. 25, at 5. Fashion Nova also argues that Exhibit D is
incorporated by reference into the complaint, as Fashion Nova’s website is referenced
extensively in Playboy’s complaint. Id. The Court finds that Exhibits A, B, and D are part
of the public record, and this GRANTS the RJN with respect to these exhibits.

       Exhibits F, G, H, I, and J are pictures of specimens that Playboy has submitted
to the USPTO in connection with its registration of various trademarks.The Court
finds that these are public records appropriate for judicial notice. Accordingly, the
Court GRANTS the RJN with respect to Exhibits F, G, H, I, and J.

         B. Motion to Dismiss

                 i. Claims for Trademark Infringement, False Designation of Origin, and
                 Unfair Competition

       Fashion Nova moves to dismiss Playboy’s First, Fourth, and Sixth claims for
infringement, false designation of origin, and unfair competition. Mot., Dkt. No. 24, at 6.

       “[T]o prevail on an infringement claim in a trademark case . . .a plaintiff must
show that: 1) it has a valid, protectable mark, and 2) the defendant's use of the mark is
likely to cause consumer confusion.” OTR Wheel Eng'g, Inc. v. W. Worldwide Servs.,
Inc., 897 F.3d 1008, 1022 (9th Cir. 2018) (citing Applied Info. Scis. Corp. v. eBAY, Inc.,
511 F.3d 966, 969 (9th Cir. 2007)). A claim for false designation of origin is subject to
“[t]he same standard,” except that it has no requirement that the mark be registered.
Brookfield Communs., Inc. v. W. Coast Entm’t Corp., 174 F.3d 1036, 1046 n.6 (9th Cir.
1999) (citing 15 U.S.C. §§ 1114(1) (trademark infringement), 1125(a)(1) (false
designation of origin))

        The rights at issue in this case arise from Playboy’s federally
registered service marks for the Bunny Costume and the Playmate of the Month
trademarks identified with Registration Nos. 3392817, 3319643, 3353308, 3234488, and
3388248. Compl., Dkt. No. 1 ¶ 2. The Court finds that Playboy has adequately alleged
that it owns “a valid and protectable mark” in the Bunny Costume and Playmate of the
Month marks. The validity of Playboy’s marks is supported not only by allegations of
Playboy’s federal registrations, but also by its allegations of decades of use of the marks
for a variety of goods and services, including its current sales of versions of the Bunny
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                         Page 7 of 12
  Case 2:20-cv-09846-JVS-KS Document 30 Filed 04/13/21 Page 8 of 12 Page ID #:289

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-9846 JVS (KSx)                                  Date   April 13, 2021
 Title          Playboy Enterprises International, Inc. v. Fashion Nova, Inc.

Costume on its website. See Compl. ¶¶ 18, 21-23, 25.

      The question to consider, then, is whether Playboy has alleged sufficient facts to
allow the Court to draw the reasonable inference that Fashion Nova’s alleged use of the
mark is likely to cause consumer confusion. On this issue, Fashion Nova presents two
arguments.

      First, Fashion Nova argues that Playboy has failed to adequately allege a likelihood
of confusion because Playboy’s registrations for the Bunny Costume protect uniforms
used in connection with services, whereas Fashion Nova’s products are “sexy Halloween
costume[s].” Mot., Dkt. No. 24, at 7. Similarly, Fashion Nova argues, Playboy seeks to
extend its “Playmate of the Month” trademark in adult magazines to reach Fashion
Nova’s use of the phrase “Bunny of the Month” in connection with the sale of clothing.
Id. According to Fashion Nova, because Fashion Nova’s products “fall outside the
Playboy marks’ protectable interests,” Playboy has failed to allege a likelihood of
confusion as a matter of law. Id.

       The Court finds Fashion Nova’s argument on this point to be unavailing. As the
Ninth Circuit noted in Applied Info. Scis. Corp., a trademark owner’s “protectable
interest [based on its trademark registrations] is limited to those goods and services
described in its registration[s],” but “the scope of validity and the scope of relief for
infringement are not coextensive.” 511 F.3d at 971. In fact, the “language of the
infringement statute, 15 U.S.C. § 1114, does not limit remedies for allegedly infringing
uses to those goods within the ambit of the registration,” but instead imposes liability on:

         Any person who shall, without the consent of the registrant . . . (a) use
         in commerce any reproduction, counterfeit copy, or colorable imitation
         of a registered mark in connection with the sale, offering for sale, distribution, or
         advertising of any goods or services on or in
         connection with which such use is likely to cause confusion, or to
         cause mistake, or to deceive.

Id. (quoting 15 U.S.C. § 1114(1)). Accordingly, the fact that Playboy’s registered marks
are for services does not innoculate Fashion Nova from an infringement claim merely
because Fashion Nova sells goods outside the ambit of casino, bar, hotel, and nightclub
services.
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                           Page 8 of 12
  Case 2:20-cv-09846-JVS-KS Document 30 Filed 04/13/21 Page 9 of 12 Page ID #:290

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-9846 JVS (KSx)                                 Date   April 13, 2021
 Title          Playboy Enterprises International, Inc. v. Fashion Nova, Inc.

       Next, Fashion Nova argues that even if Playboy can allege consumer confusion, it
has failed to adequately do so. Specifically, Fashion Nova states that Playboy’s only
allegations addressing consumer confusion are “that at some unidentified place an
unidentified number of unnamed ‘members of the public are offering Fashion Nova’s
Infringing Products for resale with descriptions such as ‘Playboy Bunny Costume,’
‘FashionNova Pink Satin Playboy Bunny Suit Costume Halloween,’ and ‘FASHION
NOVA playboy bunny NEW costume’.” Mot., Dkt. No. 24, at 9. Moreover, Fashion
Nova argues, although Playboy asserts that it sells its employee uniforms on its website,
the offerings lack tails, ribbons, corsets and replace these claimed elements of the marks
(Compl. ¶ 14) with such things as vests, suspenders, tuxedo tails, leotards, and gloves. Id.

       In the Ninth Circuit, courts consider the “Sleekcraft factors” to
determine whether there is a likelihood of confusion. These factors include (1)
strength of the mark; (2) proximity or relatedness of the goods; (3) similarity of the
marks; (4) evidence of actual confusion; (5) marketing channels used; (6) type of
goods and the degree of care likely to be exercised by the purchaser; (7) defendant’s
intent in selecting the mark; and (8) likelihood of expansion of the product lines.
Stockroom Inc. V. Bronstein, 2008 WL 11339650, at*4 ( (C.D. Cal. Dec. 8, 2008)
(citing AMF Inc. v. Sleekcraft Boats, 599 F.2d 341, 349 (9th Cir. 1979), abrogated on
other grounds by Mattel, Inc. v. Walking Mountain Prods., 353 F.3d 792 (9th Cir.
2003)). A plaintiff “need not allege, or prove, every Sleekcraft factor.” BBK Tobacco
& Foods LLP v. Skunk Inc., 2019 WL 1921594, at *3 (D. Ariz. Apr. 30, 2019). The
factors are “illustrative rather than
exhaustive, and best understood as simply providing helpful guideposts.” Fortune
Dynamic, Inc. v. Victoria’s Secret Stores Brand Mgmt., Inc., 618 F.3d 1025, 1030 (9th
Cir. 2010).

      The Court finds that Playboy has adequately alleged facts that tend to show that
several of the Sleekcraft factors are met. Regarding the first factor–strength of the mark–
Playboy detailed extensively in its complaint the “iconic” and “recognizable” nature of its
marks. See Compl, Dkt. No 1 ¶¶ 1, 19. Regarding the second factor– proximity of the
goods– Playboy alleges that its registrations in the Bunny Costume cover, among other
things, retail store services in the fields of clothing and online services featuring
female models, and that it has common-law rights in the Bunny Costume based on,
among other things, its sales of Bunny Costumes on its website. Id. ¶ 21 Regarding the
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                         Page 9 of 12
 Case 2:20-cv-09846-JVS-KS Document 30 Filed 04/13/21 Page 10 of 12 Page ID #:291

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-9846 JVS (KSx)                                 Date   April 13, 2021
 Title          Playboy Enterprises International, Inc. v. Fashion Nova, Inc.

third factor– similarity of the marks– Playboy’s complaint contains numerous facts
and side-by-side images showing the similarity between the Bunny Costume and the
Allegedly Infringing Products. See id. ¶¶ 3, 25. With respect to the fourth element–
evidence of actual confusion– Playboy alleges that members of the public have been
confused as to the source and sponsorship of Fashion Nova’s products and are
advertising them for resale with names like “Playboy Bunny Costume,” “FashionNova
Pink Satin Playboy Bunny Suit Costume Halloween” and “FASHION NOVA playboy
bunny NEW costume.” Id. ¶ 29. Finally, with respect to the seventh factor–Fashion
Nova’s intent– Playboy alleges that Fashion Nova ignored Playboy’s cease-and-desist
letter and that the only plausible explanation for Fashion Nova’s conduct is that it is
attempting to “piggyback off the popularity and renown of Playboy’s iconic Bunny
Costume, which Playboy has cultivated for more than six decades.” Id. ¶ 4.

      The Court finds that, in sum, Playboy’s allegations are more than sufficient to
plausibly suggest consumer confusion under the Sleekcraft factors. Accordingly, the
Court DENIES Fashion Nova’s motion to dismiss Playboy’s First, Fourth, and Sixth
claims for infringement, false designation of origin, and unfair competition.

                 ii. Claims for Dilution by Blurring or Tarnishment

       Next, Fashion Nova seeks dismissal of Playboy’s third and fifth claims for
trademark dilution under the Lanham Act, 15 U.S.C. § 1125(c) and California state
law, Cal. Bus. & Prof. Code § 14330, on the grounds that Playboy has not alleged
sufficient facts to show that the mark is likely to cause dilution by blurring or
tarnishment. Mot., Dkt. No 24, at 11.

       To establish a claim for trademark dilution, “a plaintiff must show that (1) the
mark is famous and distinctive; (2) the defendant is making use of the mark in
commerce; (3) the defendant’s use began after the mark became famous; and (4) the
defendant’s use of the mark is likely to cause dilution by blurring or dilution by
tarnishment.” Jada Toys, Inc. v. Mattel, Inc., 518 F.3d 628, 634 (9th Cir. 2008) (citing
15 U.S.C. § 1125(c)(1); Cal. Bus. & Prof. Code § 14330). Only the fourth element–
blurring or tarnishment– is at issue.

         Reiterating its argument regarding the distinction between Playboy’s service
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                        Page 10 of 12
 Case 2:20-cv-09846-JVS-KS Document 30 Filed 04/13/21 Page 11 of 12 Page ID #:292

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-9846 JVS (KSx)                                 Date   April 13, 2021
 Title          Playboy Enterprises International, Inc. v. Fashion Nova, Inc.

marks and its goods, Fashion Nova first argues that “given the differences between
Playboy’s registered service marks and Fashion Nova’s Halloween costumes, Plaintiff
has failed to plausibly allege a likelihood of dilution by blurring or tarnishment.” Mot.,
Dkt. No. 24, at 11. For the reasons discussed above regarding– including that the
language of the infringement statute does not limit remedies for allegedly infringing uses
to those goods within the ambit of the registration, the Court does not find this to be
persuasive.

       Next, Fashion Nova argues that Playboy has not explained how Fashion Nova’s
actions have tarnished Playboy’s brand, stating that “[i]solated customer comments
expressing such mundane things as ‘[r]uns too small’ or [t]hreading was loose’ simply
falls short.” Id., at 12 (quoting Compl., Dkt. No. 1 ¶ 30). The Court disagrees.

       In order to show dilution by tarnishment, a business need not show that its business
has actually been injured, only that “that its business reputation is likely to be injured, or
that the distinctive value of [its mark] is likely to be diluted.” Acad. of Motion Picture
Arts & Scis. v. Creative House Promotions, Inc., 944 F.2d 1446, 1457 (9th Cir. 1991). As
such, courts have found tarnishment when “the plaintiff’s trademark is linked to products
of shoddy quality, or is portrayed in an unwholesome or unsavory context.” Tiffany (NJ)
Inc. v. eBay Inc., 600 F.3d 93, 111 (2d Cir. 2010). The Court finds that Playboy has
adequately alleged that Fashion Nova has linked its “products of shoddy quality” to
Playboy’s marks. Playboy has alleged that Fashion Nova’s marketing and sale of
unauthorized versions of the Bunny Costume associates Playboy and its marks with a
purveyor of “fast-fashion” apparel. See Compl., Dkt. No. 1 ¶ 30. Playboy has further
alleged that Fashion Nova’s website contains three distinct complaints about the quality
of Fashion Nova’s unauthorized Bunny Costumes, including that the products run too
small, have loose threading, and are “nothing like the picture.” Id. These allegations are
sufficient to show that Playboy’s reputation is likely to be injured by the sale of
unauthorized versions of the Bunny costume.

       “‘[D]ilution by blurring’ is association arising from the similarity between a mark
or trade name and a famous mark that impairs the distinctiveness of the famous mark.” 15
U.S.C. § 1125(c)(2)(B). A court may consider all relevant factors in making this
determination, including:

         (i) The degree of similarity between the mark or trade name and the famous
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                        Page 11 of 12
 Case 2:20-cv-09846-JVS-KS Document 30 Filed 04/13/21 Page 12 of 12 Page ID #:293

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-9846 JVS (KSx)                                 Date   April 13, 2021
 Title          Playboy Enterprises International, Inc. v. Fashion Nova, Inc.

         mark.
         (ii) The degree of inherent or acquired distinctiveness of the famous mark.
         (iii) The extent to which the owner of the famous mark is engaging in
         substantially exclusive use of the mark.
         (iv) The degree of recognition of the famous mark.
         (v) Whether the user of the mark or trade name intended to create an
         association with the famous mark.
         (vi) Any actual association between the mark or trade name and the famous
         mark.

Jada Toys, 518 F.3d at 635-36 (quoting 15 U.S.C. § 1125(c)(2)(B)). As discussed above
in the section regarding consumer confusion, the Court has determined that Playboy has
alleged sufficient facts to show that Fashion Nova’s mark is similar enough to Playboy’s
to state a claim for dilution by blurring. See Supra.

      Accordingly, the Court DENIES the motion to dismiss Playboy’s First, Fourth,
and Sixth claims for infringement, false designation of origin, and unfair competition.

                                        IV. CONCLUSION

      For the foregoing reasons, the Court DENIES the motion to dismiss, and
GRANTS the RJN. The Court finds that oral argument will not be helpful in this matter.
Fed. R. Civ. P. 78; L-R 7–15. Accordingly, the Court VACATES the hearing set for
April 19, 2021.

                 IT IS SO ORDERED.




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                         Page 12 of 12
